Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

An air intake apparatus comprising:
an intermediate piece including a protrusion that protrudes from an air intake apparatus main body toward an intake port of an internal combustion engine, and an intake port connection configured to connect to the intake port of the internal combustion engine;
a first piece joined to one side of the intermediate piece, the first piece as well as the intermediate piece defining an upstream side of an air intake passage; and
a second piece joined to the other side of the intermediate piece, the second piece as well as the intermediate piece defining a downstream side of the air intake passage; wherein
a first joining position between the intermediate piece and the first piece in a vicinity of a base of the protrusion of the intermediate piece opposite to the intake port is misaligned along an intake air flow direction with respect to a second joining position between the intermediate piece and the second piece in the vicinity of the base of the protrusion of the intermediate piece, and
the first joining position is located further away from the intake port connection than the second joining position in the intake air flow direction.

The closest prior art is considered to be Kameda (US Pub No 2009/0241886); see the detailed rejection of 15 January 2021. Kameda discloses an intake manifold comprising analogous first, second, and intermediate pieces having similar first and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JACOB M AMICK/Primary Examiner, Art Unit 3747